Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-15 for examination.  The Office rejects Claims 1-15 as detailed below.
Claim Objections
Claim 1 and any corresponding dependent claims are objected to because of the following informalities:  
Claim 1 recites in error “update a storage device with the current software version identifiers for the subset [<< of >>] the monitored devices....”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The Office rejects Claims 1, 6, 11, 12, and any corresponding dependent claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the 
Claims 1 and 6 recite "the previously determined software version indicators for the monitored devices outside of the subset....”  There is insufficient antecedent basis for this limitation.
Claim 6 further recites "transmit, via the communication interface, the report to a
communication device....”  There is insufficient antecedent basis for this limitation.  
Claim 11 recites "the software patch difference engine....”  There is insufficient antecedent basis for this limitation.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder [“device”] that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: the polling computing, software patch analytics, and software patch difference devices found in independent Claim 11 and the corresponding dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(PEG) including the October 2019 Update.
(Independent) Claims 1, 6, 11, and all corresponding dependent claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter: 
STEP 1
With respect to Step 1 of the Alice analysis, the claims nominally fall within the statutory categories of invention.
…Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The 2019 Revised Patent Subject Matter Eligibility Guidance does not change Step 1 or the streamlined analysis, which are discussed in MPEP 2106.03 and 2106.06, respectively.

(2019 PEG, P14)

–– In this case, (independent) Claims 1, 6, and 11 nominally relate to the statutory machine (1, 11) and manufacture (6) categories of invention, respectively.
STEP 2A, Prong One
Under Step 2A, Prong One, the claims recite at least one judicial exception.
Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.  This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO’s prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.

(2019 PEG, P15)
…

In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):



b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

[Further, Claims are directed to a mental process when “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (P11, n.15)]

(2019 PEG, P9-11)
…

–– In this case, the independent claims recite
(Claim 1) ...generate a report indicating statistics for respective software versions installed at the monitored devices by comparing the available software version indicators with the current software version identifiers for the subset of the monitored devices, and the previously determined software version indicators for the monitored devices outside of the subset...;
(6) in response to receiving the respective software change indicators: generate a report indicating statistics for respective software versions installed at the monitored devices by comparing available software version indicators with the current software version identifiers for the subset of the monitored devices, and the previously determined software version indicators for the monitored devices outside of the subset...;
(11) the software patch difference device to: determine which of the monitored devices have been updated since a last poll based on the current software version indicators; and transmit, to the software patch analytics device, respective software change indicators for the monitored devices that have been updated since the last poll, ...in response to receiving the indicating statistics for respective software versions of the software installed at the monitored devices.
The highlighted independent claim limitations—including comparing, determining, indicating, and generating and indicating by a report the results of a comparison—correspond to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  That is, “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (2019 PEG, P11, n.15)
The dependent claims recite 
(2, 7, 12) ...wherein the report [the report is part of the Claim 1 comparing step] is to cause [<< intended use] the software installed at the monitored devices to be automatically updated with available software versions.
(3) ...wherein the report [the report is part of the Claim 1 comparing step] includes [further details the contents of the report] a list of the monitored devices that are missing given software patches, for at least a given time period, the list sorted by numbers of missing software patches at the monitored devices.
(4) ...wherein the report [the report is part of the Claim 1 comparing step] includes [further details the contents of the report] a list of the software installed at the monitored devices, for at least a given time period, the list sorted by numbers of the monitored devices missing software patches.
(5) ...wherein the report [the report is part of the Claim 1 comparing step] [further details the contents of the report] a list of the software installed at the monitored devices sorted by numbers of the monitored devices missing software patches or sorted by numbers of days that the monitored devices are missing the software patches.
(8) ...include, in the report, [further details the contents of the report, which is part of the Claim 6 comparing step] company identifiers of companies associated with the monitored devices.
(9) ...filter out information from the report [further details the contents of the report] for the software for which available software version indicators are not available.
(10) ...include, in the report, [further details the contents of the report] a list of the monitored devices that are missing given software patches.
The highlighted dependent claim limitations further detail the report that is the result of a comparison, which corresponds to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., mental processes).  That is, “the claims ‘read on an individual performing the claimed steps mentally or with pencil and paper.’”  (2019 PEG, P11, n.15)
Accordingly, the claims recite at least one judicial exception.
STEP 2A, Prong Two
Under Step 2A, Prong Two, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis. If the additional elements do not integrate the exception into a practical application, then the claim is directed to the 

(2019 PEG, P18)
…

The courts have also identified examples in which a judicial exception has not been integrated into a practical application:

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

(2019 PEG, P21)

–– In this case, the independent claims additionally recite
(1) ...a memory storing instructions; and a processor connected to the memory, the processor to execute the instructions, the instructions control the processor to [<< using a computer as a tool to perform an abstract idea]: receive, from a software patch difference device, respective software change indicators for a subset of monitored devices [receive/transmit data], the subset including [further defining the data to be received >>] the monitored devices on which software version changes have occurred since a previous polling of the monitored devices, the respective software change indicators including current software version identifiers of the software installed at the monitored devices of the subset; in response to receiving the respective software change indicators: update a storage device [i.e., “store”] with the current software version identifiers for the subset the monitored devices [storing/retrieving information]; retrieve, from a software version storage device, available software version indicators of the software installed at the monitored devices [storing/retrieving information]; ...and [receive/transmit data], the report to a communication device of a software service agent to troubleshoot issues identified in the report;
(6) ...receive respective software change indicators for a subset of monitored devices [receive/transmit data], the subset including the monitored devices on which software version changes have occurred since a previous polling of the monitored devices, the respective software change indicators including current software version identifiers of the software installed at the monitored devices of the subset; ...and transmit [receive/transmit data], via the communication interface, the report to a communication device of a software service agent to troubleshoot issues identified in the report;
(11)  a polling computing device; a software patch analytics device; and a software patch difference device in communication with the polling computing device and the software patch analytics device, the polling computing device to [<< using computers as a tool to perform an abstract idea]: poll monitored devices to receive [receive/transmit data] current software version indicators of software installed at monitored devices; and transmit [receive/transmit data], to the software patch difference engine, the current software version indicators, the software patch difference device to: ...transmit [receive/transmit data], to the software patch analytics device, respective software change indicators for the monitored devices that have been updated since the last poll....
The highlighted limitations correspond to [1] using a computer as a tool to perform an abstract idea and [2] to storing/retrieving information and receiving/transmitting data, which add insignificant extra-solution activity to the judicial exception. Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
 dependent claims additionally recite
(13) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update the software installed at the monitored devices with available software versions;
(14) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update [insignificant extra-solution activity] the monitored devices where the software installed is not an available software version, as determined from the report;
(15) ...a software update device [<< using a computer as a tool to perform an abstract idea] to receive the report [receive/transmit data] from the software patch analytics device; and, in response, automatically update [insignificant extra-solution activity] the monitored devices where the software installed is not an available software version, as determined from the report, and as determined on a company-by-company basis, the monitored devices associated with companies.
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] using a computer as a tool to perform an abstract idea and [2] to receiving/transmitting data and automatically updating software, which add insignificant extra-solution activity to the judicial exception.  Accordingly, as a whole they fail to integrate the recited judicial exceptions into a practical application of the exception.
Thus, the claims as a whole do not integrate the recited judicial exception into a practical application of the exception.
STEP 2B
Alice analysis, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: …ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60….

MPEP § 2106.05(I)(A)
….

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

MPEP § 2106.05(d)(II)(i-vi)

–– In this case, the independent claims additionally recite
(1) ...a memory storing instructions; and a processor connected to the memory, the processor to execute the instructions, the instructions control the processor to [<< generic computer components performing generic computer functions]: receive, from a software patch difference device, respective software change indicators for a subset of monitored devices [receive/transmit data], the subset including [further defining the data to be received >>] the monitored devices on which software version changes have occurred since a previous polling of the monitored devices, the respective software change indicators including current software version identifiers of the software installed at the monitored devices of the subset; in response to receiving the respective software change indicators: update a storage device [i.e., “store”] with the current software version identifiers for the subset the monitored devices [storing/retrieving information]; retrieve, from a software version storage device, available software version indicators of the software installed at the monitored devices [storing/retrieving information]; ...and transmit [receive/transmit data], the report to a communication device of a software service agent to troubleshoot issues identified in the report;
(6) ...receive respective software change indicators for a subset of monitored devices [receive/transmit data], the subset including the monitored devices on which software version changes have occurred since a previous polling of the monitored devices, the respective software change indicators including current software version identifiers of the software installed at the monitored devices of the subset; ...and transmit [receive/transmit data], via the communication interface, the report to a 
(11)  a polling computing device; a software patch analytics device; and a software patch difference device in communication with the polling computing device and the software patch analytics device, the polling computing device to [<< generic computer performing generic computer functions (the devices comprise a processor with memory and instructions according to the drawings)]: poll monitored devices to receive current software version indicators [receive/transmit data] of software installed at monitored devices; and transmit [receive/transmit data], to the software patch difference engine, the current software version indicators, the software patch difference device to: ...transmit [receive/transmit data], to the software patch analytics device, respective software change indicators for the monitored devices that have been updated since the last poll....
The first set of limitations [1] recite generic computer components performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  The second set [2] recites storing/retrieving information and receiving/transmitting data, which is recognized by the courts as a well‐understood, routine, and conventional computer function (See MPEP § 2106.05(d)(II)(i),(iii), and (iv)).  Accordingly, the additional elements or combination of elements fail to transform the abstract idea into a patent eligible application. 
The dependent claims additionally recite
(13) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update the software installed at the monitored devices 
(14) ...receive the report from the software patch analytics device [receive/transmit data]; and, in response, automatically update [well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality] the monitored devices where the software installed is not an available software version, as determined from the report;
(15) ...a software update device [generic computer performing generic computer functions] to receive the report [receive/transmit data] from the software patch analytics device; and, in response, automatically update [well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality] the monitored devices where the software installed is not an available software version, as determined from the report, and as determined on a company-by-company basis, the monitored devices associated with companies.
These dependent claim limitations further detail the elements of the independent claims that correspond to [1] generic computers performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry; [2] receiving/transmitting data, which is recognized by the courts as a well‐understood, routine, and conventional computer function (See MPEP § 2106.05(d)(II)(i),(iii), and (iv)); and [3] automatically updating software, which is a well-understood, routine, conventional activity previously known to the industry (See PTO-892 reference "How to Update Your Software" (P1/3: “How to update your software: Keeping your software up to date is a crucial practice in Internet safety. Most software updates automatically by default, but you should know how to 
Further, looking at the limitations as an ordered combination adds nothing more that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology, they merely use existing technology for the same purpose for which it was intended.  
In sum, the Office does not find any element or combination of elements that transforms the abstract idea into a patent eligible application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries A-E*] relate to patch update management systems. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/C. T./
Examiner, Art Unit 2191
24 February 2022

/QING CHEN/Primary Examiner, Art Unit 2191